         Case 1:21-cv-02477-PGG Document 50 Filed 06/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RICHARD ZAWATSKY, and CATHERINE
 ZAWATSKY, individually and on behalf of
 all other similarly situated,
                                                                       ORDER
                            Plaintiffs,
                                                                 21 Civ. 2477 (PGG)
              - against -

 VROOM, INC., PAUL J. HENNESSY, and
 DAVID K. JONES,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               This Court’s orders setting an initial pretrial conference (Dkt. Nos. 5, 6) are

vacated. In a subsequent order, the Court will address the pending motions for consolidation and

appointment of a lead plaintiff and lead counsel, and will set a date for the filing of a

consolidated class action complaint.

Dated: New York, New York
       June 11, 2021
                                                       SO ORDERED.


                                                       _______________________________
                                                       Paul G. Gardephe
                                                       United States District Judge
